DETAILED ACTIONS

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINALITY

Every ground of rejection set forth in the Office action dated 6/16/2022 from which the FINAL OA is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  

WITHDRAWN REJECTIONS

The following rejections under 35 U.S.C. 103 have been withdrawn for claims: 5-6, 8-9, 12, & 14.

Response to Arguments

Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that the 103 combination in view of Shelby / Schmid does not present the materials in a non-melted state.  Remarks pp. 5-6.

Regarding claim 1, Shelby / Schmid recognizes that the materials may be in an amorphous or semi-crystalline state (see corrected mapping presented below for the rejection of claim 1).  That Applicant found a single embodiment that is not in a melted state is not found persuasive because there are other embodiments in the disclosures of the combination references Shelby and Schmid.

Argument:  Applicant argues that the combination Shelby / Schmid does not recite a “masterbatch”.  Remarks pp. 6-7.

This is not found persuasive because the use of the word masterbatch has been defined in the claim as the dry blended fatty acid amide and base material resin.  The base material resin is interpreted as detailed below as the PLA resin of [0165].  Furthermore, the term masterbatch is used in the Schmid reference in [0165] to refer to the mixtures. 

Argument: Applicant argues that Shelby does not disclose dry blending.  Remarks pp. 8.

This is not found persuasive because the term blend is used throughout the reference to refer to the mixed components (see miscible and immiscible blends of [0032] & [0044], as well as dry step of dry pellets of [0186].  The mixed materials were dry and therefore satisfy the broadest reasonable interpretation of dry blending to one of ordinary skill in the art before the effective filing date.  Since they are amorphous/semi crystalline and not melted, they satisfy the BRI of dry blended.

Argument:  Applicant argues that Schmid discloses a melt-based process.  Remarks pp. 9.

While some embodiments of Schmid are clearly mixed in liquid / melted format, not all of the embodiments are that way.  Applicant is picking and choosing the parts of the disclosure which do not meet the claim and then making allegations not in the rejection regarding deficiencies of the rejection.

Argument: Applicant argues that the particular use of the polyester of Schmid in Shelby would NOT have created the net effect desirable in the secondary reference.

In response to applicant's argument that Shelby / Schmid is not useful in rendering obvious the claimed subject matter, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Argument: Applicant argues that there was not a motivation to combine Schmid with Shelby.  Remarks pp. 9-11.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, there are not facts, reasoning or evidence presented by Applicant that the materials would not have had the desired benefit, that is a mere allegation of lack of desired benefit in selecting the particular materials, rather than facts, reasoning or evidence to the contrary.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, Applicant’s remarks are not found persuasive.

Argument: Applicant argues regarding claims 7, 10 that the Examiner indicated an optimization of time and temperature.

This is not found persuasive because Examiner cited the result-effective variable case laws regarding optimization of the concentration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2005/0119359) and further in view of Schmid (US 2008/0142023).

	Regarding claim 1, Shelby discloses: dry blending and film blowing a polyester mixture (see [0083] – there are polyesters listed) with a base material resin (see PLA resin of [0165]) and a polyhydroxy fatty acid amide (see [0133]) which is an amorphous/semi-crystalline ([0011]) state and not melted (above the glass transition / melting temperature as understood by one of ordinary skill in the art before the effective filing date).
	Shelby does not disclose: the particular aliphatic polyester and fatty acid amide mixture with a base material resin.
	In the same field of endeavor of polyester mixtures as Shelby and Applicant’s claims (see title, abs), Schmid discloses: a method for producing a polyester film (see [0008] regarding the method; aliphatic polyester of abs), comprising:
	Blending /milling / grinding / mixing (see blend of abs, [0032]) a fatty acid amide (see [0133]) with a aliphatic polyester with poly(3-hydroxyalkanoate), wherein the alkanoate (see [0032]) does not have an aromatic ring (see [0033-[0036] – the alkanoates shown do not have an aromatic ring) which is in a semi crystalline or amorphous state ([0032]-  this is not a melted state as understood by one of ordinary skill in the art before the effective filing date).
	To dry blend and film blow the particular polyester of Schmid in the polyester manufacturing method step of Shelby would have created a mixture with superior performance over either polymer component alone in terms of improved antimicrobial efficacy (Schmid [0079]) and improves the processability of the composition and reduced shrink forces (Shelby [0012]), which was desirable in Schmid.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the particular polyester and fatty acid amide of Schmid with the polyester forming method of Shelby to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the antimicrobial efficacy of the composition, which was desirable in Shelby.

	Regarding claim 2, the combination Shelby / Schmid discloses: wherein the polyester film comprises aliphatic-aromatic polyester (Schmid [0066]).

	Regarding claim 3, the combination Shelby / Schmid discloses: wherein the resin is selected from the group consisting of aliphatic polyester and aliphatic-aromatic polyester (both materials are recognized by the combination as being present in the recited method steps). 

Regarding claim 15, the combination Shelby / Schmid discloses: wherein the base material resin in the masterbatch comprises the aliphatic polyester (see aliphatic dicarboxylic acids of [0056] – dicarboxylic acids become polyesters during polymerization as understood by one of ordinary skill in the art).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2005/0119359) and further in view of Schmid (US 2008/0142023), and Wang (CN 105907061).

Regarding claim 4: the combination Shelby / Schmid does not disclose: wherein the fatty acid amide is erucic acid amide.
In the same field of endeavor of polyester composites as Shelby (see title, polyester throughout) and Applicant’s claims, Wang discloses: wherein the composite includes erucic acid amide (see erucic acid amide of cited portions).
To add the erucic acid amide of Wang to the biodegradable composite manufacturing method of Shelby had the benefit that it allowed for the improvement of elongation of break/mechanical properties of the composite (see advantages section), which was desirable in Shelby.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the erucic acid amide of Wang with the biodegradable polyester composite manufacturing method of Shelby to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the mechanical properties (elongation at break) of the composite, which was desirable in Shelby.

Claim 7, 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2005/0119359) and further in view of Schmid (US 2008/0142023), and Karishnaswamy (WO 2010/118041).

	Regarding claim 7, the combination Shelby / Schmid does not disclose: wherein the aliphatic – aromatic polyester is either PBAT or PBST.
In the same field of endeavor of polyester materials synthesis as Shelby and Applicant’s claims (see title, abs), Karishnaswamy discloses: wherein the aliphatic-aromatic polyester is PBAT (see [0020]).
To select the PBAT of Karishnaswamy in the polymeric synthesis method of Shelby had the benefit that it improved the mechanical and rheological properties / thermal stability ([0003]) of the resulting polymers and articles made from the formulations, which was desirable in Shelby.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the particular species of aliphatic-aromatic polyester of Karishnaswamy in the polyester manufacturing method of Shelby to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of rheological properties / thermal stability of the formed composite / article, which was desirable in Shelby.

Regarding claim 10, the combination Shelby / Schmid does not disclose: wherein the dry-blending is performed such that all components are not melted.  
In the same field of endeavor of polyester production as Shelby and Applicant’s claims (see title, abs), Karishnaswamy recognizes that the melting temperatures of poly-3hydroxybutyrate) is between 188-197 C and that the PHB homopolymers melt between 80-180 C, and that the melting temperatures of the formulations are presented in Table III.  The melting temperatures during blending were 190-199 C (see [0214]) indicating that all of the components would expect to be melted.
To melt all or some of the components amounts to a time-temperature optimization which cannot be considered critical absent of unobvious results.  See MPEP 2144.05(II)(A) regarding the obviousness of time-temperature optimizations with thermal stability of the resulting mixture as a result-effective variable, which was desirable in Karishnaswamy.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the time-temperature exposure of the mixture of Karishnaswamy to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the thermal stability of the mixture, which was desirable in Karishnaswamy.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shelby (US 2005/0119359) and further in view of Schmid (US 2008/0142023), and Esser-Kahn (US 2013/0065042).

	Regarding claim 11, the combination Shelby / Schmid does not disclose: wherein the poly(3-hydroxyalkanoate) is P3HB.
	P3HB would have been immediately envisaged as a poly(3-hydorxyalkanoate) as a species within the recited genus as evidenced by Esser-Kahn.  See MPEP 2144.08 regarding the obviousness of a species when the prior art teaches a genus.  
To add the particular species of Esser-Kahn to the composition of Karishnaswamy would have been the selection of a known design for its intended uses and a substitution of a known equivalent and allowed for improved strength of the fibers ([0124]), which was desirable in Shelby.
	Therefore, it would have been obvious to one of ordinary skill in the art to substitute the precise P3HB poly(3-hydroxyakanoate) of Esser-Kahn into the composition/mixture of Karishnaswamy to arrive at the claimed invention before the effective filing date because doing so would have been the substitution of known equivalents for their intended purposes and improve the strength of the fibers, which was desirable in Shelby.

Allowable Subject Matter

Claims 5-6, 8-9, 12, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the combination Shelby / Schmid does not disclose: wherein a content of the fatty acid amide in the masterbatch is 5-20% by weight.
While the determination of optimum or workable ranges of the mass content of the ingredients of the recited composition to achieve the mechanical and rheological properties of the resulting polymers and compositions and articles made from the formulations ([0007]) would NOT have been characterized by routine experimentation. See MPEP 2144.05(II)(B) regarding this rationale.  This rationale is insufficient because the concentration of the fatty acid amide in a PHA and base material resin composition would NOT have yielded predictable results to one of ordinary skill in the art before the effective filing date.
In the absence of the particular mass fraction of fatty acid amide of Shelby, it would NOT have been obvious to someone of ordinary skill in the art at the time the invention was made to look at the prior art for suitable concentrations in the field of polymeric design and select a mass content in the range of mass fractions/weight fractions as disclosed by Shelby of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).  
Therefore, claim 5 is deemed allowable.

Regarding claim 6; the combination Shelby / Schmid does not disclose: wherein a content of the fatty acid amide in the masterbatch is .1-3 wt. %.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)(A).
In the same field of endeavor of biodegradable composites (see title), Mo discloses: wherein the fatty acid amide (see oleic acid amide) is present in 1.4-2 wt. %, which is a sub-genus that can anticipate the claimed genus.  See MPEP 2144.05-06 regarding the obviousness/anticipation of similar, overlapping and approaching ranges. 
Since there was NOT motivations to combine Mo with Shelby nor Schmid, claim 6 is deemed allowable.

Regarding claim 8, the combination Shelby / Schmid does not disclose: wherein a weight ratio of the biodegradable aliphatic polyester (A) to the aliphatic-aromatic polyester (C) in the biodegradable polyester film is greater than 100/0 and 20/80 or less.
To optimize the weight ratio of these polyesters to have the claimed range of mass/weight fractions would NOT have been the modification of an art-recognized variable by one of ordinary skill in the art before the effective filing date and would NOT have yielded predictable results to one of ordinary skill in the art.
Therefore, claim 8 is deemed allowable.

Regarding claim 9, the combination Shelby / Schmid does not disclose: wherein a content of poly(3-hydroxyalkanoate) in the biodegradable polyester film is 20-99 wt. %.
To make the poly(3-hydroxyalkanoate) disclose the mass fraction/weight percentage of that material in the polyester resin would NOT have been considered a result-effective variable with the thermal stability of the composite.
Therefore, claim 9 is deemed allowable.

Regarding claim 12, the combination Shelby / Schmid does not disclose:  wherein a content of the poly(3-hydroxyalkanoate) in the biodegradable polyester film is 35-80 wt. %.
The mass fraction/weight percentage of that moiety was NOT an art-recognized variable optimized in the cited prior art reference Karishnaswamy and therefore represents a result-effective variable with the void volume fraction of the mixture (Shelby [0004]), which was desirable in Shelby.
Since there was NOT motivations to combine Karishnaswamy’s disclosure with that of Shelby regarding the concentration of chemicals, therefore, claim 12 is deemed allowable.

Regarding claims 14; the combination Shelby / Schmid does not disclose: wherein a content of the fatty acid amide in the masterbatch is .1-3 wt. %.
While, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical - See MPEP 2144.05(II)(A) – and, in the same field of endeavor of biodegradable composites (see title), Mo discloses: wherein the fatty acid amide (see oleic acid amide) is present in 1.4-2 wt. %, which is a sub-genus that can anticipate the claimed genus, there was not motivation to optimize the mass fraction of the components of the mixture/composite of Karishnaswamy would have been the result of routine experimentation by one of ordinary skill in the art before the effective filing date because there was proper motivation to combine Mo with Shelby, for the optimization of the thermal stability of the mixture. 
	Therefore, claim 14 is deemed allowable.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Harris (US 2011/0244985) [0009] & [0043]; such blends had improved toughness and transparency (CN 102597105) [0139]; (CN 104010787) additionally recognizes their renewable/biodegradability (see [0030]); molding processability of such compositions is known to be improved – see (EP 2913360) abs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743